        Case: 5:19-cv-00923-SL Doc #: 22 Filed: 10/28/19 1 of 5. PageID #: 101




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


MOLLY CASHIOLA, et al.,                         )         CASE NO. 5:19-cv-923
                                                )
                                                )
                      PLAINTIFFS,               )         JUDGE SARA LIOI
                                                )
vs.                                             )
                                                )         MEMORANDUM OPINION AND
                                                )         ORDER
MIRAGE 1245 LTD, et al.,                        )
                                                )
                                                )
                      DEFENDANTS.               )


        On September 26, 2019, the parties participated in a mediation session with the

magistrate judge. At the conclusion of the mediation, counsel advised the magistrate judge that

the parties had reached a settlement resolving plaintiffs’ claims under the Fair Labor Standards

Act (“FLSA”), 29 U.S.C. §§ 201, et seq. and Ohio law. (Minute Order, dated 9-27-19.) Now

before the Court is the parties’ Joint Motion to Approve Settlement. (Doc. No. 21 [“Joint

Motion”].) Because the Court finds that the settlement represents a fair resolution of plaintiffs’

claims, the Joint Motion is granted and the settlement is approved.

      I. BACKGROUND

        Plaintiffs, Molly Cashiola, Andrea Brock, and Morgan Perkins-Payne, worked, at all

times relevant to this action, as exotic dancers in defendants’ Akron, Ohio-based gentlemen’s

clubs. Plaintiffs allege that defendants misclassified them as independent contractors rather than

employees during the time they performed in defendants’ establishments. Arising from the

alleged misclassification, plaintiffs maintain that they were not properly compensated under the
       Case: 5:19-cv-00923-SL Doc #: 22 Filed: 10/28/19 2 of 5. PageID #: 102




FLSA and Ohio law. Defendants assert that plaintiffs were properly classified as independent

contractors, and they deny that they violated any wage and hour laws associated with plaintiffs’

work at their clubs. Defendants also insist that plaintiffs inflated the number of hours they

worked for defendants.

       On August 21, 2019, upon the parties’ joint representation that they were interested in

engaging in early mediation, the Court referred this matter to the magistrate judge. In preparation

for the mediation, the magistrate judge required the parties to prepare certain legal and factual

submissions. (See Doc. No. 19 (Mediation Order).) Following lengthy settlement discussions at

the mediation, the parties were able to reach a final resolution. The parties subsequently entered

into a written settlement (Doc. No. 21-1 [“Settlement Agreement”]), and filed the present motion

to approve the Settlement Agreement.

   II. APPLICABLE LAW

       “Employees are guaranteed certain rights by the FLSA, and public policy requires that

these rights not be compromised by settlement.” Crawford v. Lexington-Fayette Urban Cnty.

Gov., Civil Action No. 06-299-JBC, 2008 WL 4724499, at *2 (E.D. Ky. Oct. 23, 2008). “The

central purpose of the FLSA is to protect covered employees against labor conditions

‘detrimental to the maintenance of the minimum standard of living necessary for health,

efficiency, and general well-being of workers.’” Id. (quoting 29 U.S.C. § 202).

       The provisions of the FLSA are mandatory and, except in two narrow circumstances, are

generally not subject to bargaining, waiver, or modification by contract or settlement. Brooklyn

Sav. Bank v. O’Neil, 324 U.S. 697, 706, 65 S. Ct. 895, 89 L. Ed. 1296 (1945); Lynn’s Food

Stores, Inc. v. United States, 679 F.2d 1350, 1353-53 (11th Cir. 1982). The first exception

                                                2
       Case: 5:19-cv-00923-SL Doc #: 22 Filed: 10/28/19 3 of 5. PageID #: 103




involves FLSA claims that are supervised by the Secretary of Labor pursuant to 29 U.S.C. §

216(c). Lynn’s Foods, Inc., 679 F.2d at 1533. The second exception, applicable here,

encompasses instances in which federal district courts approve settlement of suits brought in

federal district court pursuant to § 16(b) of the FLSA. Id.

       In reviewing the settlement of a federal plaintiff’s FLSA claims, the district court must

“‘ensure that the parties are not, via settlement of [the] claims, negotiating around the clear

FLSA requirements of compensation for all hours worked, minimum wages, maximum hours,

and overtime.’” Rotuna v. W. Customer Mgmt. Group LLC, No. 4:09CV1608, 2010 WL

2490989, at *5 (N.D. Ohio June 15, 2010) (quoting Collins v. Sanderson Farms, Inc., 568 F.

Supp. 2d 714, 719 (E.D. La. 2000) (further citation omitted)). The existence of a bona fide

dispute serves as a guarantee that the parties have not manipulated the settlement process to

permit the employer to avoid its obligations under the FLSA. Id. (citing Crawford, 2008 WL

4724499, at *3). The Court should also consider the following factors: the risk of fraud or

collusion, the complexity, expense, and likely duration of the litigation, the amount of discovery

completed, the likelihood of success on the merits, and the public interest in settlement.

Crawford, 2008 WL 4724499, at *3 (citing Int’l Union, United Auto., Aerospace, & Agr.

Workers of Am. v. Gen. Motors Corp., 497 F.3d 615, 631 (6th Cir. 2007)). In addition, where the

settlement agreement proposes an award of attorney’s fees, such fees must be reasonable. See

generally Reed v. Rhodes, 179 F.3d 453, 471 (6th Cir. 1999) (citing Blum v. Stenson, 465 U.S.

886, 893, 104 S. Ct. 1541, 79 L. Ed. 2d 891 (1984)).




                                                 3
       Case: 5:19-cv-00923-SL Doc #: 22 Filed: 10/28/19 4 of 5. PageID #: 104




   III. ANALYSIS

       At the outset, the Court finds that the divergent views of the facts and the law presented

bona fide disputes that, had the parties not reached settlement, would have necessitated

resolution by the Court and/or a jury. The Joint Motion confirms the same. As set forth above,

the parties sharply disagree as to the proper classification of plaintiffs with respect to their work

at defendants clubs’, and the parties further disagree over the number of hours plaintiffs actually

worked.

       Having reviewed the terms of the Settlement Agreement, the Court finds that the

settlement represents a fair and reasonable resolution to bona fide disputes. Further, the Court

notes that the settlement was the result of arms-length negotiations between parties that were

represented by able counsel. As such, the Court finds no risk of fraud or collusion.

       With respect to the monetary awards to plaintiffs, the Court notes that the payments

represent damages exceeding what defendants maintain their records would support but less than

what a reasonable juror might have awarded if plaintiffs prevailed on all of their legal claims and

factual allegations. As for the award of attorney’s fees to plaintiffs’ counsel, the Court finds that

the award is reasonable, taking into consideration the fact that a settlement was reached early in

the litigation and the successful outcome provides substantial relief to plaintiffs. While the Court

is not in a position to assess the likelihood of success on the merits, as the case was still in the

early stages when settlement was reached, the Court finds that the other relevant factors weigh in

favor of approving the settlement.



                                                 4
       Case: 5:19-cv-00923-SL Doc #: 22 Filed: 10/28/19 5 of 5. PageID #: 105




   IV. CONCLUSION

       For all of the foregoing reasons, the Court approves the settlement. The claims in

plaintiffs’ complaint are dismissed with prejudice, and this case is closed. The Court retains

jurisdiction over this action to enforce the terms of the settlement.

       IT IS SO ORDERED.



Dated: October 28, 2019
                                                HONORABLE SARA LIOI
                                                UNITED STATES DISTRICT JUDGE




                                                  5
